ALICE M. BATCHELDER, Circuit Judge,
concurring in the judgment.
I agree with the position the majority has taken with respect to the LTD Plan’s limitation on actions and the unavailability of equitable tolling in the circumstances of this case. Because I conclude that this court lacks jurisdiction over Clark’s appeal, I write separately.
On March 17, 1999, the district court granted the defendants’ motion for summary judgment, but Clark did not file a notice of appeal until June 23, 1999. In the interim, Clark filed a motion for reconsideration pursuant to the local rules of the United States District Court for the Eastern District of Michigan. As the majority mentions in footnote 4, Clark made this motion for reconsideration outside the ten-day period following the March 17 judgment, and the district court sua sponte treated it as timely. Like the majority, I express no opinion regarding whether the district court erred by taking this action.
In general, of course, a party in a civil action must file a notice of appeal within thirty days after the judgment or order from which an appeal is sought. Fed. R. App. P. 4(a)(1)(A). Rule 4(a)(4)(A) provides for tolling of this thirty-day period in certain circumstances: “If a party timely files in the district court any of the following motions under the Federal Rules of Civil Procedure, the time to file an appeal runs for all parties from the entry of the order disposing of the last such remaining motion” (emphasis added). Although Rule 4 makes no provision for the particular local rule under which Clark sought reconsideration, we have compared the local rule to motions under Rules 59 and 60 and concluded that it most closely resembles a Rule 60 motion. Crown Serv. Plaza Partners v. City of Rochester Hills, Nos. 98-1581, 98-1666, 2000 WL 658029 (6th Cir. May 8, 2000). Rule 4 lists a Rule 60 motion as one that will toll the period for filing an appeal “if the motion is filed no later than 10 days ... after the judgment is entered.” Fed. R. App. P. 4(a)(4)(A)(vi). Therefore, even if the district court properly treated Clark’s motion for reconsideration as timely, Rule 4 does not toll the thirty-day period for filing a notice of appeal because Clark failed to make the motion within ten days of the March 17 order granting the defendants’ motion for summary judgment.
Nor can the district court’s decision to treat Clark’s motion as timely create jurisdiction in this court over an untimely ap*506peal. Enlarging the time for filing the motion for reconsideration cannot dictate the timeliness of taking an appeal under Rule 4 of the Federal Rules of Appellate Procedure. Only if a party moves for an extension of time under Rule 4(a)(5) can the district court affect our jurisdiction when tolling is unavailable under Rule 4(a)(4)(A).
“The failure of [an] appellant to timely file a notice of appeal deprives an appellate court of jurisdiction. Compliance with [Rule 4] is a mandatory and jurisdictional prerequisite which this court can neither waive nor extend.” Rhoden v. Campbell, 153 F.3d 773, 774 (6th Cir.1998). Because Clark filed the motion for reconsideration more than ten days after the March 17 judgment, no tolling of the time to file a notice of appeal occurred. “A timely petition for rehearing tolls the running of the [appeal] period .... An untimely request for rehearing does not have the same effect.” Lichtenberg v. Besicorp Group Inc., 204 F.3d 397, 401 (2d Cir.2000) (quoting Browder v. Director, Dep’t of Corr., 434 U.S. 257, 267, 98 S.Ct. 556, 54 L.Ed.2d 521 (1978)). By the time Clark filed the notice of appeal on June 23, 1999, the time for taking an appeal had lapsed, thereby depriving this court of jurisdiction to consider the matter further.